United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1719
                         ___________________________

                                Kenneth L. Smith, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                             Submitted: October 5, 2016
                              Filed: October 11, 2016
                                   [Unpublished]
                                  ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Kenneth L. Smith, Jr., appeals from the decision of the district court1 affirming
an administrative law judge’s decision denying him disability insurance benefits.


      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
Having carefully reviewed the record before us and the parties’ submissions on
appeal, we conclude that substantial evidence on the record as a whole supports the
adverse decision. See Johnson v. Colvin, 788 F.3d 870, 872 (8th Cir. 2015)
(substantial evidence is that which reasonable mind would accept as adequate to
support Commissioner’s decision). The judgment of the district court is affirmed.
                       ______________________________




                                        -2-